Citation Nr: 0711473	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-24 214	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother and father


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that denied service 
connection for an acquired psychiatric disorder.

In October 2005, the veteran and his mother and father 
testified at a hearing before a decision review officer at 
the RO.  In September 2006, the veteran and his mother and 
father testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of each hearing 
are of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.  

The appellant contends that the pattern of behavioral and 
mood problems he exhibited and maladjustment he manifested in 
military service were the early manifestations of his current 
acquired psychiatric disorder, and that this is supported by 
competent VA medical opinion.

A review of the service medical, administrative, and medical 
records discloses that in November 1991 the veteran received 
counseling on uniform regulations and the uniform of the day 
regarding the proper uniform for a communications 
watchstander.  The veteran was psychiatrically normal on 
March 1992 separation examination, and a review of counseling 
records indicated no problems with respect to stress or mood.  
In June 1992, the veteran received counseling on proper 
watchstanding procedures, as he had had a recent problem with 
punctuality.  He had been verbally warned on several 
occasions about his delinquency in these areas, and was 
informed that any future such incidents would result in 
further disciplinary action.  In early July 1992, the veteran 
was counseled on poor performance as a boat crew member by 
displaying poor judgment and lack of seamanship skills, which 
were noted to have been a persisting problem, with safety 
concerns as well.  

In late July 1992, the veteran's active duty with the regular 
U.S. Coast Guard was terminated by reason of the expiration 
of the term of his enlistment, and he was transferred to the 
Coast Guard Reserve and concurrently released to inactive 
duty, with the requirement to serve in the Coast Guard 
Reserve until September 1992.    

Post service, in February 1994 the veteran was hospitalized 
at Southwest General Hospital.  After psychiatric 
examination, the initial diagnoses were brief reactive 
psychosis, rule out bipolar disorder - mania, rule out 
schizophreniform disorder.  

June 1994 U.S. Coast Guard Reserve records included a 
recommendation that the veteran be removed from his unit as 
unfit for possible deployment due to his present mental 
state.  In July, it was felt that he had psychological 
problems.  In August, he was transferred to the U.S. Coast 
Guard Reserve Active Status Pool.

After September 1994 psychiatric examination at a Kaiser 
Permanente medical facility, the impressions were acute 
psychosis, rule out bipolar affective disorder - manic, rule 
out schizophreniform psychosis.

In August 2005, a VA physician stated that the veteran's 
mental health problems had their onset in military service in 
1990, with early symptoms manifested by difficulty reading 
and poor concentration and comprehension, followed by 
increased symptomatology during subsequent Reserve service, 
resulting in hospitalization for what initially appeared to 
be a bipolar disorder.  Since beginning VA treatment in 2003, 
the veteran's symptoms had worsened, and his current 
diagnosis was bipolar type schizoaffective disorder.  The 
doctor stated that early cognitive deficits in attention, 
learning, and memory were evident during the veteran's 
military service, and a decline in functioning, social 
isolation, mood swings, impulsivity, and paranoia manifested 
as his illness progressed.  The physician concluded that the 
veteran was now fully disabled and unemployable, and opined 
that his early mental symptoms were present in military 
service.   

On that record, the Board finds that additional development 
of the evidence is required prior to an appellate decision in 
this case.  While a VA physician has linked the veteran's 
current psychiatric disorder to his military service, she did 
not indicate what evidence was considered in reaching that 
determination.  Such additional reasons and bases are needed 
to resolve the veteran's claim for service connection, and 
the Board finds that this matter must thus be remanded to the 
RO to obtain a VA psychiatric examination of the veteran that 
addresses this question.

The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

At the September 2006 Board hearing, the veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that, prior 
to scheduling the veteran for a VA examination, the RO should 
obtain and associate with the claims folder a copy of the SSA 
decision awarding the veteran disability benefits, together 
with copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all psychiatric treatment and evaluation 
of the veteran at the Cleveland (Wade Park) and Brecksville, 
Ohio VA Medical Centers (VAMCs) from March 2006 to the 
present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all psychiatric 
treatment and evaluation of the veteran 
at the Cleveland (Wade Park) and 
Brecksville, Ohio VAMCs from March 2006 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, together with copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The doctor should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed acquired psychiatric disorder 
had its onset during military service.  
In reaching this determination, the 
examiner should review and address the 
service medical, administrative, and 
personnel records, the post-service 
psychiatric treatment records, and the 
August 2005 VA physician's report.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


